           Case 2:09-bk-26198-BR Doc 72 Filed 01/13/21                                             Entered 01/13/21 21:56:29                        Desc
                               Imaged Certificate of Notice                                        Page 1 of 4
                                                               United States Bankruptcy Court
                                                                Central District of California
In re:                                                                                                                  Case No. 09-26198-BR
Ruben Ruiz                                                                                                              Chapter 7
Kenya Ruiz
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                   User: sfortierC                                                             Page 1 of 2
Date Rcvd: Jan 11, 2021                                                Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 13, 2021:
Recip ID                 Recipient Name and Address
db/jdb                 + Ruben Ruiz, Kenya Ruiz, 3542 E 6th St, Los Angeles, CA 90023-1712

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 13, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 11, 2021 at the address(es) listed
below:
Name                               Email Address
Adam Dolce
                                   on behalf of Attorney Adam D Dolce M adam@dolcelegal.com

Adam Dolce
                                   on behalf of Joint Debtor Kenya Ruiz adam@dolcelegal.com

Christopher M McDermott
                                   on behalf of Creditor National City Bank ch11ecf@aldridgepite.com CMM@ecf.inforuptcy.com;cmcdermott@aldridgepite.com

Gregory L Bosse
                                   on behalf of Joint Debtor Kenya Ruiz greg@lawbosse.com lynn@lawbosse.com

Gregory L Bosse
                                   on behalf of Creditor Gregory L Bosse greg@lawbosse.com lynn@lawbosse.com

Gregory L Bosse
          Case 2:09-bk-26198-BR Doc 72 Filed 01/13/21                                  Entered 01/13/21 21:56:29    Desc
                              Imaged Certificate of Notice                             Page 2 of 4
District/off: 0973-2                                         User: sfortierC                                        Page 2 of 2
Date Rcvd: Jan 11, 2021                                      Form ID: pdf042                                       Total Noticed: 1
                             on behalf of Debtor Ruben Ruiz greg@lawbosse.com lynn@lawbosse.com

John J Menchaca (TR)
                             jmenchaca@menchacacpa.com ca87@ecfcbis.com;igaeta@menchacacpa.com

Ramesh Singh
                             on behalf of Interested Party Courtesy NEF claims@recoverycorp.com

United States Trustee (LA)
                             ustpregion16.la.ecf@usdoj.gov


TOTAL: 9
 Case 2:09-bk-26198-BR Doc 72 Filed 01/13/21               Entered 01/13/21 21:56:29            Desc
                     Imaged Certificate of Notice          Page 3 of 4


1
2
                                                                      FILED & ENTERED
3
4                                                                           JAN 11 2021
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY fortier    DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                    LOS ANGELES DIVISION
11
12
     In re:                                       Case No.: 2:09-bk-26198-BR
13
                                                  Chapter 7
14   RUBEN RUIZ and KENYA RUIZ,
                                                  25'(55(*$5',1*³'(%725.(1<$
15                                   Debtors.     58,=¶6027,2172',6*25*($//
                                                  FEES/COSTS PAID TO ATTORNEY
16                                                *5(*25</%266(´
17                                                Date: January 19, 2021
18                                                Time: 2:00 p.m.

19                                                To Be Conducted via videoconference on
                                                  Zoom for Government
20
21
              7KLVPDWWHULVEHIRUHWKH&RXUWRQWKH³'HEWRU.HQ\D5XL]¶V0RWLRQ7RDisgorge
22
     $OO)HHV&RVWV3DLG7R$WWRUQH\*UHJRU\/%RVVH´ ³0RWLRQ´ ILOHGRQ2FWREHU
23
     (Docket No. 51).1 Written opposition to the Motion was due fourteen days prior to the
24
     KHDULQJLH-DQXDU\$³1RWLFH2I1RQ-Opposition Regarding Debtor/Moving
25
     3DUW\.HQ\D5XL]¶V0RWLRQV)RU'LVJRUJHPHQW$QG)RU6DQFWLRQV´ZDVILOHGRQ-DQXDU\
26
27
28
     1       $Q³2UGHU*UDQWLQJ0RWLRQ7R5HRSHQ´ZDVHQWHUHGE\WKLV&RXUWRQ'HFHPEHU
     (Docket No. 57). The Court subsequently set the hearing date of January 19, 2021 to hear the
     Motion.



                                                 -1-
 Case 2:09-bk-26198-BR Doc 72 Filed 01/13/21           Entered 01/13/21 21:56:29     Desc
                     Imaged Certificate of Notice      Page 4 of 4


1    7, 2021 (Docket No. 63). No opposition has been received by the Court. Consequently,
2    the Court will grant the Motion.
3           IT IS HEREBY ORDERED that no later than Friday, January 15, 2021, counsel
4    for the debtor is to file a notice of lodgment and lodge an appropriate order with the
5    Court granting the Motion.
6
            IT IS SO ORDERED.
7
                                              ###
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: January 11, 2021

26
27
28




                                              -2-
